Citation Nr: 0409033	
Decision Date: 04/07/04    Archive Date: 04/16/04

DOCKET NO.  03-14 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for prostate cancer 
claimed as due to exposure to herbicides in service.  

3.  Entitlement to service connection for hypertension 
claimed as secondary to PTSD.  

4.  Entitlement to service connection for cerebrovascular 
accident with memory loss claimed as secondary to PTSD.  

5.  Entitlement to special monthly compensation by reason of 
need for regular aid and attendance.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from August 1958 to August 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The Board notes that in January 2003, the RO effected its 
proposed decision of July 2002 to rate the veteran as 
incompetent to handle disbursement of funds.  The appellant 
is the veteran's spouse and payee.  

The Board notes that the veteran requested a personal hearing 
at the RO in his September 2002 notice of disagreement.  
However, correspondence dated in January 2003 indicated his 
desire to cancel the hearing.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will contact you if 
further action is required on your part.




REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim.  
VA is generally required to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claim. 38 U.S.C.A. 
§ 5103A(a).  Specifically, VA is required to make reasonable 
efforts to obtain relevant records (including private 
records) that the claimant adequately identifies and 
authorizes VA to obtain.  38 U.S.C.A. § 5103A(b).  VA 
regulations clarify that reasonable efforts will consist of 
an initial request for the records and, if the records are 
not received, at least one follow-up request.  38 C.F.R. § 
3.159(c)(1) (2003).  

In December 2001, the veteran provided releases of medical 
information for providers including C. Ball, M.D., and C. 
Pulliam, M.D.  The RO issued requests for records from these 
providers in January 2002.  No response was received from Dr. 
Ball or Dr. Pulliam.  The Board notes that the requests were 
not returned as undeliverable.  There is no documentation in 
the claims folder that shows that the RO made at least one 
follow up request to obtain these records.  Although 
handwritten notes on correspondence to the veteran dated in 
January 2002 indicates that the request to Dr. Ball was re-
mailed in April 2002, there is no documentation in the claims 
folder that confirms any follow up.    

In addition, in a disability compensation claim, the duty to 
assist includes obtaining records of relevant VA medical 
treatment.  38 U.S.C.A. § 5103A(c)(2).  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA is charged with 
constructive, if not actual, knowledge of evidence generated 
by VA).  The veteran seeks service connection for PTSD.  
Service records confirm that the veteran had nearly two years 
of active service in Vietnam and receipt of decorations 
including the Combat Infantryman Badge, the Army Commendation 
Medal with "V" device, and the Air Medal.  See 38 C.F.R. § 
3.304(f) (considerations for combat veterans seeking 
compensation for PTSD).  His claim has been denied because 
there is no evidence of a diagnosis of PTSD.  The RO has 
obtained the veteran's medical records from the VA Medical 
Center in Nashville dated through March 2002.  The last entry 
in March 2002 indicates that the veteran described a history 
of nightmares for many years, which he and the appellant 
attributed to stress during service, including two years in 
Vietnam.  He requested a mental health evaluation.  Notes 
stated that the veteran was referred to mental health for 
evaluation of depression and stress.  Clearly, additional VA 
records reflecting findings from a mental health evaluation 
based on the described complaints are relevant to the claim 
for service connection for PTSD.  On remand, the RO should 
secure the veteran's VA treatment records, including mental 
health records, since March 2002.  

Finally, the Board notes that the appellant and her 
representative submitted additional evidence for 
consideration more than 90 days after the RO certified and 
forwarded this appeal to the Board in June 2003.  See 
38 C.F.R. § 20.1304 (time limit for submission of additional 
evidence following certification of appeal).  Although this 
evidence has not been considered by the Board, when 
readjudicating the issues on appeal on remand, the RO must 
consider this evidence in conjunction with all other evidence 
of record.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure the veteran's 
medical records from the VA Medical 
Center in Nashville dated from March 2002 
through the present, to include all 
medical and psychiatric or mental health 
treatment records.   

2.  The RO should issue follow up 
requests for medical records to C. Ball, 
M.D., and C. Pulliam, M.D., as provided 
by 38 C.F.R. § 3.159(c)(1) (2003).  All 
attempts to secure these records should 
comply with relevant VA regulations and 
must be documented in the claims folder.  

3.  After completing any additional 
necessary development, the RO should 
readjudicate the issues on appeal, to 
include consideration of all evidence of 
record.  If the disposition of any claim 
remains unfavorable, the RO should 
furnish the appellant and her 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

